Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1, 3, 5-8, 10, 12-15, 17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.
	
    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale


Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101 defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. 
Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale

Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. If the claim recites a judicial exception (i.e., an abstract idea enumerated in MPEP § 2106.04(a), a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. If the claim does not recite a judicial exception (a law of nature, natural phenomenon, or abstract idea), then the claim cannot be directed to a judicial exception (Step 2A: NO), and thus the claim is eligible at Pathway B without further analysis. Abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.
Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.

Regarding claim 1, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the limitations beginning from “determining a first normal-value range” to the end of the claim, excluding “by the processor” limitation. These limitations are about mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; and/or mental processes – concepts performed in the human mind (or with a pen and paper). Note that the various determining steps can be mathematical determination, mental processes, on in combination, because they are recited to determine certain values based on some other values and algorithms.
Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). The claim recites additional elements of “being applied on an electronic device” in the preamble, “obtaining, by a processor of the electronic device, a value of a parameter for a target object in a preset time period or at a preset time point within a current time cycle,” and “by the processor” in the individual steps. However, the obtaining step is an “insignificant extra-solution activity to the judicial exception” to collect the data for the abstract idea. The electronic device and the processor are recited at a high level of generality that they can be a generic computer and components, invoked for their conventional computer functionalities, such as a processing data. Accordingly, the claim has not been integrated into a practical application.
Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No (see analysis below).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed in Prong Two above, the “obtaining” step is recited at a high level of generality and is an insignificant extra-solution activity to collect data for the abstract idea. The electronic device and the processor are invoked for their conventional computer functionalities, such as a processing data. Consequently, the claim is directed to a judicial exception without significantly more. 

Claims 8 and 15 are similarly rejected by analogy to claim 1. The additional elements of a processor, memory, and a non-transitory computer-readable storage medium are recited for the execution of the various steps to output a result.  However, these are merely generic computer components for performing a generic computer function of processing data. These are no more than mere instructions to apply the exception using generic computer components.

Dependent claims 3, 5-7, 10, 12-14, 17, 19, and 20 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea or the additional recited limitation(s) (if any) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as discussed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea). The additional element(s) (if any) are recited at a high level of generality, well-understood, routine, or conventional to facilitate the application of the abstract idea.

Notes
3.	Claims 1, 8, and 15 distinguish over the closest prior art of record as discussed below.

	Regarding claims 1, 8, and 15, the closest prior art of record fails to teach the features of claim 1 (as a representative): “extracting, by the processor, a parameter-value probability distribution function corresponding to the preset time period or the preset time point from a cycle model corresponding to the target object, wherein the cycle model is established based on the historical values of the parameter for the target object in the historical time cycles, and the cycle model comprises a parameter-value probability distribution function corresponding to each time period or time point of a plurality of time periods or time points; and determining, by the processor, a standard deviation and a mean value for the value of the parameter based on the extracted parameter-value probability distribution function, and obtaining the first normal-value range based on the standard deviation and the mean value,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. See the Notes on p. 19 of Office action dated 08/08/2022 for a discussion of the distinguishable subject matter.

Response to Arguments
4.	The objections to the claims have been withdrawn in view of the amendment.

5.	The rejections to the claims under 35 USC 112(b) have been withdrawn in view of the amendment.

6.	The rejections under 35 USC 102 have been withdrawn in view of the amendment.

7.	Regarding issue of 101, Applicant argued: Applicant amends claim 1 according to paragraph [0040] of Applicant’s specification to recite, in relevant part: “A method of detecting abnormality, being applied on an electronic device, comprising: obtaining, by a processor of the electronic device, a value ...; determining, by the processor …” First, with respect to Step 2A, Prong one, of the test for patent subject matter eligibility, Applicant has clarified the limitations beginning from “determining, by the processor, a first normal-value range” to the end of the claim. These limitations are not about mathematical concepts… The specific hardware components (for example, the processor) of the electronic device, as claimed by Applicant, remove any interpretation that the claims recite mere mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations; and/or mental processes - concepts performed in the human mind under a broadest reasonable interpretation, as an electronic device with a processor performing a method of detecting abnormality is now recited.
	The Examiner respectfully submits that the electronic device and processor are recited at a high level of generality that they can be a generic computer with a generic processor, invoked for the conventional computing functionalities, such as processing data. They do not negate the facts that the recited steps at issue are directed to mathematical concepts and/or mental processes.

8.	Applicant argued: Next, with respect to Step 2A, Prong 2… the abstract idea is nonetheless integrated within a practical application by the claim amendments presented herein. That is, the processor of the electronic device performing steps of obtaining a value of a parameter for a target object, the processor performing steps of determining a first normal-value range corresponding to the obtained value of the parameter, the processor performing steps of determining a second normal-value range corresponding to the obtained value of the parameter, the processor performing steps of determining that the target object is abnormal, all represent an integrated practical application of any remaining abstract idea that may be interpreted from the processing described in the claims.	
	The Examiner respectfully submits that the electronic device and processor are recited at a high level of generality that they can be a generic computer with a generic processor, invoked for the conventional computing functionalities, such as processing data. See MPEP 2106.04(d) discussing an abstract idea performed by a generic computer.

9.	Applicant argued: Finally, with respect to Step 2B, of the test for patent subject matter eligibility … those claims as amended herein present significantly more than that abstract idea at least by virtue of a clear reference to the technical problem addressed by Applicant and the particular technical solution thereto… “… the detection of the abnormal network flows may provide a basis for network security management, which may help to effectively identify, prevent, and resolve network attacks.” Applicant’s claimed invention is a technical solution addressing the technical problem of monitoring the operation of the electronic device in order to discover the abnormality of the electronic device in time to effectively identify, prevent, and resolve network attacks. For example, Applicant teaches that “FIG. 2 is a flowchart illustrating a method of detecting flow abnormality according to exemplary embodiments of the present disclosure. The method may be applied to an electronic device, and may include steps 201-213.” … Applicant further teaches that “FIG. 4 is a flowchart illustrating a method of detecting an abnormal temperature of a CPU according to exemplary embodiments of the present disclosure. This method may be applied to an electronic device. The method may include steps 401 to 413, most of which are similar to corresponding steps of the method described above with reference to FIG. 2.” (See Applicant’s specification, paragraph [0074)]). Applicant thus teaches that, “[i]t can be seen from the foregoing embodiments that the method of detecting abnormal flow according to some embodiments of the present disclosure may determine the first normal-value range for the flow size corresponding to the preset time period based on historical data, and may determine the second normal-value range by using the characteristic of continuity among historical deviation values corresponding to consecutive time periods. Then, based on a relationship between the flow size obtained by the execution device in the preset time period within the current time cycle and the first and/or second normal-value range, it may be determined whether the flow size obtained in the preset time period is an abnormal flow size.” …
	The Examiner respectfully submits that the claims do not recite the specific features as argued. In fact they are recited at a high level of generality, such as “a parameter for a target object” and “determining … that the target object is abnormal.” It is unclear what the parameter and the target object are, and thus it is unclear what is improved. Besides, determining that the target object is abnormal is just reaching a conclusion or result of the abstract idea, similar to computing an alarm limit in Parker v. Flook, 437 U.S. 584, 19 U.S.P.Q. 193 (1978). The arguments about “[providing] a basis for network security management, which may help to effectively identify, prevent, and resolve network attacks” and various argued examples are not recited in the claims. The claims, viewed as a whole respectively, are about obtaining data, evaluating the data (mathematically and/or mentally), and reaching a result of the abstract idea, with the help of a generic computer for its data processing power. Accordingly, the additional elements, without more, fail to make the claims significantly more than the abstract idea.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857